 

 

IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRIG Co exas
FOR THE NORTHERN DISTRICT OF TEXAS FILED =
AMARILLO DIVISION

 

MAY 13 2021
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COOK
§ By—_,__“.) ’
Plaintiff, s — —
§
v. § 2:20-CR-83-Z-BR-(8)
§
WESLEY VAN NGUYEN §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 26, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Wesley Van Nguyen filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Wesley Van Nguyen was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Wesley Van Nguyen; and ADJUDGES Defendant Wesley Van Nguyen guilty of Count One of the
Second Superseding Indictment in violation of 18 U.S.C. § 1955. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, May /, 3. 2021.

 

MAYTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
